DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on March 30, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 27 and 28.

Applicant previously cancelled claims 1-15

Claims 16-30 are pending and have been examined.

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not fully persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 16-30 under 35 USC 101 as being directed to non-statutory subject matter.
Regarding the signal claim rejection to claim 27 and the software per se rejection to claim 28, Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws these rejections.
Regarding the abstract claims, Applicant argued the claims recite eligible subject matter. Applicant argued that the claims do not fall within an enumerated subgroup. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice.  They are a fundamental economic practice because they describe a concept relating to commercial/legal interactions as well as managing personal behavior/relationships/interactions between people. The claims recite the creation of a funds transfer system (a commercial interaction) as well as describing interactions between people (albeit with computers taking the place of people). Since they are a fundamental economic practice, the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
	Applicant argued that its claims integrate the abstract idea into a practical application. Examiner does not find this argument persuasive. Applicant merely alleges its claims meets the standard of “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”. Applicant merely describes the utility of the claims and does not discuss how that amounts to a practical application. Applicant merely states the conclusion without providing the analysis. The limitations that Applicant cited are a part of the abstract idea, not additional elements. Applicant is merely further narrowing/defining the abstract idea, not adding additional elements. Examiner established that outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Thus the claims do not amount to a practical application. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The general purpose computer components/devices are performing the actions they were designed to do, and they add nothing in combination with each other that did not already exist separately. There is no integration of the judicial exception into a practical application.
Applicant argued that its claims are similar to those in DDR. Examiner does not find this argument persuasive. Applicant’s claims are not similar to those in DDR. In DDR the composite webpage described in the claims amounted to eligible subject matter because they addressed an issue specifically arising in the context on the technology. This is the basis for which the claims amounted to eligible subject matter; not because (at a high level) the claims could be considered as manipulating interactions between different devices or with the internet. Applicant’s claims are not similar in the way that actually amounts to eligible subject matter. It is not sufficient that the claims describe interactions between devices or that the claims occur in the context of the internet. This merely linked the judicial exception to a generic computing environment. Applicant merely alleges its claims are rooted in computer technology.  Applicant is not addressing a problem specifically caused by technology such as a webpage that redirects a user to a third-party website. Applicant rather is implementing an improved way of processing transactions which is not based in technology. Merely because Applicant describes the computer systems which implement the abstract idea does not mean the solution is based in technology.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of processing a financial transaction. 

Claims 16, and 27-29 recite the limitations of: 
establishing and managing an inter-institution transaction system, 
creating a plurality of threads to constitute a parallel fund transfer system, 
wherein each thread is a replica of a single fund transfer system, 
and wherein the plurality of threads are to be operated in parallel; 
assigning a plurality of institutions to the plurality of threads, 
wherein a given institution is assigned as a sending institution and/or a receiving institution of a financial transaction to at least one thread, 
and a given thread has at least one sending institution-receiving institution pair assigned thereto; 
assigning financial transactions to the plurality of threads based at least on sending institution-receiving institution pairs assigned to the plurality of threads; 
and processing the financial transactions at their corresponding threads.
  
As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an inter-institution transaction system, computer readable medium, instructions, software module system, software modules, data processing arrangement; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a withdrawal request to access a debt instrument for an amount;
transmitting the repayment terms to the mobile device of the user for authorization; 
and upon receiving an indication of authorization from the user;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inter-institution transaction system, computer readable medium, instructions, software module system, software modules, data processing arrangement; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a withdrawal request to access a debt instrument for an amount;
transmitting the repayment terms to the mobile device of the user for authorization; 
and upon receiving an indication of authorization from the user;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification pages 33-34, about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 17-27 and 30 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 17-27 and 30 are directed to an abstract idea. Thus, the dependent claims 17-27 and 30 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

PRIOR ART
There was no prior art rejection on file. Examiner has conducted an updated prior art search in view of the claims and will not provide an art rejection at this time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693